Rao, Judge:
The appeals for reappraisement listed above relate to several importations of bamboo blind material and cotton tape, which were entered at their respective invoiced unit values, packing included. In making his return of value, the appraiser added to the invoiced unit values, net packed, charges for inland freight, storage, insurance, hauling, and lighterage, as invoiced.
When these cases were called for trial, the respective parties hereto orally agreed that the manufacturer’s ex-factory prices, as represented by the entered values, constituted the proper values of the involved merchandise.
Based upon the agreed facts, I find the entered values to be the proper values for the merchandise here involved.
Judgment will be entered accordingly.